IN THE
                             TENTH COURT OF APPEALS



                                     No. 10-13-00334-CV

                               IN RE ASI AVIATION, LLC


                                     Original Proceeding



                              MEMORANDUM OPINION1


       We summarily deny the petition for writ of mandamus of relator ASI Aviation,

LLC to the extent that it requests mandamus relief for itself. See TEX. R. APP. P. 52.8(d).

       With respect to ASI’s request for mandamus relief from discovery on behalf of

Justin Smith, a nonparty, that request is denied because Smith could have sought relief

for himself in the trial court and could have been a party to this original proceeding. See

Environmental Procedures, Inc. v. Guidry, 282 S.W.3d 602, 635 n.54 (Tex. App.—Houston

[14th Dist.] 2009, pet. denied) (“A nonparty may seek relief from a trial court regarding

discovery sought from the nonparty by parties in a case pending in the trial court.”

1The background of this proceeding is well known to the parties; thus, we do not recite them here in
detail. Because the dispositive legal issues are settled in law, we issue this memorandum opinion. TEX.
R. APP. P. 47.2(a), 47.4.
(citing TEX. R. CIV. P. 192.6(a)); In re Shell E & P, Inc., 179 S.W.3d 125, 129 (Tex. App.—

San Antonio 2005, orig. proceeding) (holding that nonparty had right and standing to

object in trial court and granting mandamus relief for nonparty). ASI has not provided

any authority that it has standing to seek mandamus relief on Smith’s behalf.

       We vacate our stay of the September 12, 2013 order on the motion to compel of

CPG Leasing, LLC, the real party in interest.2 CPG Leasing’s request for sanctions is

denied.




                                                    REX D. DAVIS
                                                    Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
       (Chief Justice Gray would dismiss the petition because ASI has no standing to
       seek relief from discovery sought from Smith. A separate opinion will not issue.)
Petition denied
Opinion delivered and filed January 9, 2014
[OT06]




2
  CPG filed a motion for reconsideration of our stay order.   Given our disposition, the motion for
reconsideration is dismissed as moot.


In re ASI Aviation, LLC                                                                     Page 2